DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on  07/31/2018, 07/01/2020 and 01/29/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulach et al (4,494,030) (hereinafter “Mulach”).
Regarding claim 1, Mulach discloses a stator core support device (figs 1-6:10, 20) comprising: plural types of support members (10, 20, fig.1) that support a stator core (12, fig.1) on a stator frame (frame of stator core 12, see fig.1, and see claim 1) disposed radially outward of the stator core (12), wherein the plural types of support members (10, 20, fig.1) are 
Regarding claim 2, Mulach discloses the stator core support device (figs 1-6:10, 20) according to claim 1, wherein the plural types of support members (10, 20, see fig.1) include a plurality of axial members (10, see fig.1) extending in an axial direction of the stator core (12) and a plurality of circumferential members (18, 20, fig.1) extending in a circumferential direction of the stator core (circumference direction of 12, see fig.1), wherein, of the plural types of support members (10, 20, fig.1), two axial members (10, see fig.1) spaced apart in the circumferential direction (10, spaced apart, see fig.1) and two circumferential members (ends of 20, fig.1) spaced apart in the axial direction form the closed circuit portion (10, 20 form loop, see figs.1,3), and wherein the axial members (10, fig.1) and the circumferential members (ends 20, fig.1) forming part of the closed circuit portion are electrically insulated (32, fig.1) with the axial members (10, fig.1) and the circumferential members (ends 20, fig.1) contacting each other via the insulating part (col 3, lines 43-46).
Regarding claim 5, Mulach discloses the stator core support device according to claim 2, wherein the axial members (10, fig.1) include shaft-like ribs (10, fig.1) adapted to hold the stator core (12) by fitting a groove (groove with 10, see fig.1) formed in an outer circumferential portion of the stator core (12), wherein the circumferential members (20) include an annular iron core pressing plates (20, see fig.1) for fastening the stator core (12) in the axial direction from both end sides of the ribs (20 at end of 10, see fig.1), and wherein the ribs (10) and the 
Regarding claim 9, Mulach discloses a rotating electrical machine (see fig.1, col 3, lines 1-2) comprising a stator (stator with stator core, 12, fig.1) configured to support a stator core (12) on a stator frame (fig.1, claim 1) which is radially outside of the stator core (12) by the stator core support device (10, 20, fig.1) according to claim 1 and a rotor (col 3, line 61).
Allowable Subject Matter
Claims 3-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 3 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 3, especially, wherein the adjacent ribs in the circumferential direction, the adjacent spring plates in the circumferential direction between the adjacent ribs in the circumferential direction, the circumferential members which are in contact with the adjacent ribs in the circumferential direction and which are not in contact with the spring plates, and the circumferential members which are in contact with the adjacent spring plates in the circumferential direction and which are not in contact the ribs form the closed circuit portion, form the closed circuit and wherein the ribs and the spring plates forming part of the closed circuit portion are electrically insulated  Claims 4, 7 and 8 are indicated as containing allowable subject matter based on their dependency on claim 3.
Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially, wherein the circumferential members include annular iron core pressing rings that surround and hold the ribs from radially outside, and wherein the ribs and the iron core pressing rings are electrically insulated with the ribs and the iron core pressing rings contacting each other via the insulating part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boardman (6,346,760) discloses stator frame assembly having plurality of apertures receiving respective keybars, with keybar assembly holding the keybars and locking a stacked lamination of the stator core.
Fuller et al (6,104,116) discloses a clamp for stator including an end plate, core attaching member for connecting the stator core, an insulating member mounted at the end portion of the core attaching member.
Shah et al (2004/0080230) discloses keybar shield that reduces the amount of magnetic flux coupling into a keybar of multiple keybars during operation of the generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839          

/KEVIN J COMBER/Primary Examiner, Art Unit 2839